                 UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                        WESTERN DIVISION
                      File No.: 5:18-CR-125-D-1

UNITED STATES OF AMERICA,            )
                                     )
              V.                     )         ORDER TO SEAL
                                     )         (DE 45)
MICHAEL LEE DRAKE                    )


      Upon the motion of the defendant and for good cause shown, it is hereby

ordered that DE 45 (2020 Medical Records) be sealed until further notice by

this Court.

      This     1   day of   J" ~     , 2021.




                               J   ES C. DEVER III
                               United States District Judge




     Case 5:18-cr-00125-D Document 56 Filed 06/09/21 Page 1 of 1
